The Honorable Jerry E. Rose City Attorney 113 West Mountain Fayetteville, Arkansas 72701
Dear Mr. Rose:
This is in response to your request for my approval of a proposed "Interlocal Cooperation Agreement" to be entered into between the cities of Fayetteville and Johnson under the provisions of A.C.A. §§ 25-20-101 to -108 (Repl. 1992 and Supp. 1995). The purpose of the Agreement is to secure the improvement of a bridge near the two cities.
The Agreement is in proper form and compatible with the laws of Arkansas. It is hereby approved.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh